Citation Nr: 0706944	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  02-15 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to service connection for neck injury.

3.  Entitlement to service connection for low back injury.

4.  Entitlement to service connection for lung condition.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for right ear hearing 
loss.

7.  Entitlement to service connection for residuals left eye 
injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1956 to 
March 1959 and from August 1967 to September 1968.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from an April 2002 rating decision by 
the Waco, Texas Regional Office ("RO") of the Department of 
Veterans Affairs ("VA") that denied the veteran's claims 
for service connection for a left knee injury, neck injury, 
low back injury, lung condition, bilateral hearing loss and a 
left eye condition.

The issues of entitlement to service connection for a neck 
injury, a low back injury, and residuals of a left knee 
injury being remanded are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center ("AMC"), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's lung condition was not incurred in or 
aggravated as a result of the veteran's military service, nor 
may it be presumed to have been so incurred or aggravated.  

2.  The veteran's left ear hearing loss was sustained as a 
result of military service. 

3.  The veteran's right ear hearing loss was not incurred in 
or aggravated as a result of the veteran's military service, 
nor may it be presumed to have been so incurred or 
aggravated.  

4.  Residuals of the veteran's left eye injury were not 
incurred in or aggravated as a result of the veteran's 
military service, nor may they be presumed to have been so 
incurred or aggravated.  


CONCLUSIONS OF LAW

1.  The veteran's lung condition is not the result of disease 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 5103, 5103A, 
and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

2.  With resolution of reasonable doubt, the veteran's left 
ear hearing loss was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1131, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2006).

3.  The veteran's right ear hearing loss is not the result of 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2006).

4.  Residuals of the veteran's left eye injury are not the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim.  The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim.  This notification was satisfied 
by way of letters from the RO to the veteran dated in January 
2002, August 2003, June 2005 and March 2006.

Each of the January 2002 and August 2003 letters advised the 
veteran that evidence showing a disability linked to service 
was necessary to substantiate the claims.  The letters also 
described entitlement to service connection for "presumptive 
conditions" that are first shown after service.  The letters 
all provided the veteran with examples of evidence necessary 
to support his claims including dates and places of medical 
treatment.  Medical authorizations were provided so VA could 
assist in obtaining private medical records.  The letters 
advised the veteran of the evidence in the claims file, of 
VA's duty to obtain relevant federal records and that VA 
would make reasonable efforts to obtain private records.  The 
elements of a claim for service connection were also provided 
in the January 2002 and August 2003 letters.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The RO sent the veteran a 
letter advising the veteran of such information in March 
2006.  Proceeding with this matter in its procedural posture 
would not therefore inure to the veteran's prejudice.  

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file for the veteran's second period of service (1967-1968) 
only.  It is well settled that in circumstances where known 
evidence has been lost while in the custody of Government 
depositories, VA has an obligation to apprise the claimant of 
alternative sources of information to substantiate the claim.  
Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also 
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In a June 2000 
letter, the RO specifically advised the veteran of such 
alternative sources of substantiating information.  The 
veteran responded by provided many statements from 
"buddies" who served with him and observed his injuries.  
He also provided his own personal statements.

The RO has requested and obtained all available medical 
records from the Central Texas VA Heath Care System Medical 
Center ("VAMC").  Medical records were received and 
reviewed from Dr. P., Fairbanks Memorial Hospital, Dr. S., 
Dr. R., Dr. J.H.J., Dr. W.B., Dr. J.M., Dr. W.B., Dr. W.S., 
Dr. K.R.S., Dr. D.K.H., Dr. T.W., Dr. L.M.K., Dr. B.H.M., 
J.W..  Statements were received from Messrs. R.C., G.G., 
B.P., S.F., W.B.  Additionally, the veteran has been afforded 
several examinations in connection with the claim, most 
recently in January 2005.  The veteran and his representative 
have not made the RO or the Board aware of any additional 
evidence that needs to be obtained in order to fairly decide 
his claims.  As such, all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Merits of the Claims

The Applicable Law; Service Connection in General:

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
"positive" and "negative" evidence are in equipoise.  The 
veteran prevails in either event.  However, if the weight of 
the evidence is against the veteran's claim, the claim must 
be denied.  38 U.S.C.A. 
§ 5107(b) (2002); 38 C.F.R. § 3.102 (2006); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 
1361, 1365-66 (Fed. Cir. 2001).

Where, in cases such as the present one before the Board, a 
portion of the service medical records ("SMRs") are 
presumed destroyed . . . the Board's obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the- doubt is heightened.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  This does not establish a 
heightened benefit of the doubt rule.  Rather, it heightens 
the Board's duty to consider the applicability of the benefit 
of the doubt, to assist the veteran in developing the claim, 
and to carefully explain the decision when the veteran's 
medical records have been destroyed.  See id.  Rather than 
lowering the legal standard for proving a claim for service 
connection, this case law increases the obligation to 
evaluate and discuss in the decision all of the evidence that 
may be favorable to the veteran.

A portion of the veteran's service medical records from June 
1956 to September 1959 are unavailable as they are either 
lost or may have been destroyed in the 1973 National 
Personnel Record Center fire in St. Louis, Missouri.  The 
veteran was notified in writing in December 2001 of the 
unavailability of the records and the exhaustion of all 
efforts to obtain them.  Because the veteran's service 
medical records were either lost or destroyed, VA has a 
heightened duty to consider the applicability of the benefit 
of the doubt doctrine, to assist the veteran in developing 
the claim, and to evaluate and discuss the evidence favorable 
to the veteran.  Here, VA has met the heightened duty to 
assist the veteran.  As discussed in the Duties to Notify and 
Assist section below, VA collected both private and VA 
medical records and obtained VA examinations on several 
occasions during the pendency of the veteran's claims.  The 
content and relevance are discussed below.

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (2002).  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  To establish service 
connection, there must be: (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Pond v. West, 12 Vet. App. 341, 346 (1999). 

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the veteran's 
military service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992); 38 C.F.R. § 3.303(a) (2006).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2006).  Certain chronic disabilities, 
including sensorineural hearing loss, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112 (2002); 38 C.F.R. §§ 
3.307, 3.309 (2006).  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

Missing Service Medical Records:

Where, in cases such as the present one before the Board, a 
portion of the service medical records ("SMRs") are 
presumed destroyed, the Board's obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt is heightened.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  This does not establish a 
heightened benefit of the doubt rule.  Rather, it heightens 
the Board's duty to consider the applicability of the benefit 
of the doubt, to assist the veteran in developing the claim, 
and to carefully explain the decision when the veteran's 
medical records have been destroyed.  See id.  Rather than 
lowering the legal standard for proving a claim for service 
connection, this case law increases the obligation to 
evaluate and discuss in the decision all of the evidence that 
may be favorable to the veteran.

As noted, a portion of the veteran's service medical records 
from June 1956 to September 1959 are unavailable as they are 
either lost or may have been destroyed in the 1973 National 
Personnel Record Center fire in St. Louis, Missouri.  The 
veteran was notified in writing in December 2001 of the 
unavailability of the records and the exhaustion of all 
efforts to obtain them.  

Given VA's heightened obligation to explain its findings and 
given the Board's present action, the Board presently 
summarizes the evidence obtained from the veteran's service 
medical records, dating from three months prior to the 
inception of his second period of service and continuing 
through his discharge - i.e. May 1967 to September 1968.  The 
summary of evidence is highly relevant, given the veteran's 
present contentions.  




On May 3, 1967, the veteran completed a pre-service report of 
medical history questionnaire, prior to beginning his second 
period of duty.  When requested to provide his own statement 
of his present health, the veteran reported "good."  In 
response to specified inquiries, he denied then having, or 
ever having had the following:

"Trick" or locked knee;
Swollen or painful joints;
Arthritis or rheumatism;
Cramps in legs;
Bone, joint or other deformity;
Lameness;
History of broken bones;
Shortness of breath;
Hearing loss;
Recurrent back pain, and;
Eye trouble.

To the inquiry as to whether he had "ever had any illness or 
injury other than those already noted," the veteran 
responded in the negative.  A section of the report of 
medical history questionnaire provides for a "physician's 
summary and elaboration of all pertinent data."  The 
assigned physician, (J.P.M, M.D.) noted that there were "no 
[undecipherable] or injuries."  

According to a separate "report of medical examination" 
dated on the same day, Dr. J.P.M. conducted a clinical 
evaluation of the veteran.  Dr. J.P.M. noted that as of the 
time of the examination, the veteran had hearing loss which 
was not considered disqualifying and no other abnormalities 
of apparent relevance to this appeal.  He assigned the 
veteran's a "PULHES" physical profile of:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
2
1
1

See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992); 
(Observing that the "PULHES" profile reflects the overall 
physical and psychiatric condition of the veteran on a scale 
of 1 (high level of fitness) to 4 (a medical condition or 
physical defect which is below the level of medical fitness 
for retention in the military service. 

The May 1967 report of medical examination was signed by 
R.C.C., a Captain in the U.S. Army Medical Corps who signed 
the document as "Reviewing Officer or Approving Authority."  
An annotation date-stamped on June 6, 1967, under the title 
"Office of the Surgeon," [U.S. Army Reception] indicates 
that the veteran was then "found to be physically 
qualified" for Officer Candidate School in the combat arms.  
A further annotation is date-stamped on August 22, 1967, 
under the title of the Armed Forces Examination and 
Evaluation Section in Dallas Texas, indicating that upon 
physical inspection, the veteran was found fit for military 
service.  The veteran's report of separation from the Armed 
Forces for the second period of service indicates that on 
August 22, 1967.

On September 13, 1968, the veteran underwent a pre-separation 
physical examination.  In the "report of medical history 
questionnaire," the veteran repeated his responses to the 
May 1967 questionnaire - i.e., specific denials of then 
having, or ever having had those symptoms which he denied 
ever having when he was examined prior to beginning his 
second period of service.  The veteran again denied ever 
having had any illness or injury other than those noted, and 
reported that he was "in good health."  

The accompanying report of medical examination of September 
1968 is also virtually identical to that of May 1967, except 
that the veteran's "PULHES" physical profile was noted to 
be indicative of a slight improvement in his hearing 
capability:

Physical 
Capacity 
and 
Stamina
Upper 
Extremit
ies
Lower
Extremit
ies
Hearing 
and Ears
Eyes
Psychiat
ric 
Conditio
n
1
1
1
1
1
1

As to whether there were any "defects and diagnoses," it is 
noted that there were "0."  The veteran was noted to have 
20/20 vision at the time of the September 1968 examination.  
Both the May 1967 medical history questionnaire and the 
report of medical examination are signed by medical officers 
of the U.S. Army, and indicate that the veteran was then 
"qualified for ETS (expiration term of service)."  The 
Board notes that the report of medical examination 
specifically indicates that it was undertaken because of a 
"hardship ETS."  

As a preliminary matter, the Board finds that the pre- and 
post- military physical examinations are highly probative of 
the veteran's then-state of physical fitness in May 1967, 
August 1967, and September 1968.  Firstly, these reports are 
official records, prepared by trained personnel with the 
specific responsibility to record relevant and 
contemporaneous data.  These reports are also akin to 
statements of medical diagnosis and treatment.  As a general 
matter, both of the bases are well-recognized in the law as 
indicative of increased probative value.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997) (Observing that although formal rules 
of evidence do not apply before the Board, recourse to the 
Federal Rules of Evidence may be appropriate if it assists in 
the articulation of the reasons for the Board's decision). 

Left Ear Hearing Loss

The RO has denied service connection for this claim based on 
its contention that the evidence shows bilateral hearing loss 
existed prior to the veteran's service.  In fact, a veteran 
is presumed in sound condition except for defects noted when 
examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 
(2002); 38 C.F.R. § 3.304(b) (2006).  Only where there is 
"clear and unmistakable" evidence that the injury or 
disease claimed pre-existed service does the presumption not 
attach.  Id.  At that point, the issue becomes whether the 
disease or injury was aggravated during service.  Id.  
Therefore, in this case, the fact that that the veteran's 
original SMRs (with his very first military induction 
examination containing his first hearing test results) are 
not of record is of great relevance.  There is no evidence 
that the veteran had hearing loss preexisting service because 
the records were lost or destroyed.


It is unequivocal based on the evidence of record, however, 
that during and following his military service, the veteran 
exhibited bilateral hearing loss.

The determination of whether a veteran has a current hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability for VA purposes when the threshold level in any of 
the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385 (2006).  "[W]hen audiometric test results at a 
veteran's separation from service do not meet the regulatory 
requirements for establishing a 'disability' at that time, he 
or she may nevertheless establish service connection for a 
current hearing disability by submitting evidence that the 
current disability is causally related to service."  Hensley 
v. Brown, 5 Vet. App. 155, 160 (1993).  The United States 
Court of Appeals for Veterans Claims ("Court") explained 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher threshold levels indicate some 
degree of hearing loss.  Hensley, at 157.  The Court further 
opined that 38 C.F.R. § 3.385 operates only to establish when 
a hearing loss can be service-connected.  Hensley at 159.  It 
was also found that, regardless of when the criteria of 38 
C.F.R. § 3.385 are met; a determination must be made as to 
whether the hearing loss was incurred in or aggravated by 
service.

Both the veteran's re-enlistment examination in 1967 and a 
December 2000 VA examination showed a left hearing loss 
disability that meet the criteria set forth in 38 C.F.R. § 
3.385.  The regulation at 38 C.F.R. § 3.385 defines hearing 
disability for VA purposes.  That regulation prohibits a 
finding of hearing disability where threshold hearing levels 
at 500, 1000, 2000, 3000, and 4000 Hz are all less than 40 
decibels and at least three of those threshold levels are 25 
decibels or less.  See Hensley v. Brown, 5 Vet. App. 155, 160 
(1993).  In the December 2000 audiology examination, the 
veteran scored 50 at 3000 Hz and 105 at 4000 Hz.  These 
scores meet the regulatory standard to qualify the veteran 
for service connection.  

However, as outlined above, the evidence must approximate a 
finding that the veteran's hearing loss was incurred in or 
aggravated by his military service.  Keeping in mind its 
heightened duty to duty to consider the applicability of the 
benefit of the doubt, and to assist the veteran in developing 
the claim, the Board must look beyond the normal parameters 
of military records and SMRs as sources of evidence to make a 
determination as to whether the veteran's hearing loss was 
incurred in or aggravated by his military service.  

First, the VA examiner stated in her December 2000 report 
that the hearing loss noted at the left ear is consistent 
with the veteran's history of noise exposure as a right-
handed light rifle infantryman.  The veteran also testified 
that he was exposed to artillery, firearms and several 
episodes of close-range detonations while in-service and that 
he was routinely exposed to unprotected noise exposure.  Lay 
evidence is acceptable to prove the occurrence of an injury 
during active duty or symptomatology over a period of time 
when such symptomatology is within the purview of or may be 
readily recognized by lay persons.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).

There are no SMRs with which to compare the veteran's hearing 
to prior to his first tour of duty, and hearing loss is 
clearly present following the veteran's first tour of duty.  

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached such a stage of balance.  In 
this matter, the Board is of the opinion that this point has 
been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
therefore be applied, and service connection for left ear 
hearing loss will be granted.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 

Right Ear Hearing Loss

The veteran claims service connection for right ear hearing 
loss.  The preponderance of evidence is against the claim; 
however, and it shall be denied.

The veteran's audiological examinations of record are all 
normal regarding the right ear.  Private medical treatment 
records and VA treatment records following separation from 
service are also negative for complaint or treatment of right 
ear problems.  

The law limits entitlement for service-related diseases and 
injuries to cases where service has resulted in a disability 
- the first prong of a successful claim of service 
connection.  In the absence of proof of a present disability, 
there is no valid claim presented.  See Brammer v. Derwinski, 
3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  The veteran has no current diagnosis of right 
hearing loss within VA's operating statutes and regulations, 
nor has he submitted competent evidence of such a disorder, 
linked by competent evidence to his military service.  See 38 
C.F.R. § 3.385 (2006).  

A December 2000 VA examination shows normal hearing in the 
right ear for the frequencies 500-4000 Hz.  

In sum, because there is no competent evidence of current 
right ear hearing loss, the Board would need to resort to 
speculation to find that the veteran is disabled, and such 
does not trigger the benefit-of-the-doubt doctrine.  The law 
provides that service connection may not be based on resort 
to speculation or remote possibility.  38 C.F.R. § 3.102; 
Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Obert v. 
Brown, 5 Vet. App. 30, 33 (1993).

Accordingly, the preponderance of the evidence is against the 
claim for service connection for right ear hearing loss is 
denied.

Lung Disorder

The veteran claims that his current lung condition originates 
from several bouts of pneumonia he experienced while 
stationed at Fort Dix during 1967-68.  The preponderance of 
the evidence is against the claim and the appeal will be 
denied.

The veteran is currently diagnosed with chronic obstructive 
pulmonary disease.  To receive service connection for a 
current disability, an opinion as to medical etiology, based 
on competent medical evidence, must link the current 
condition to military service.  "Competent medical 
evidence" means, in part, evidence that is provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a) (2006).  The record is devoid 
of any such medical opinion providing a nexus between the 
veteran's current disability and his active military service.  

A May 2001 private physician's note describes the veteran as 
having a very complex and well-documented pulmonary history.  
The veteran was described as having a medical history of 
chronic obstructive pulmonary disease.  The medical record 
before the Board; however, contains medical records dating 
back less than 10 years.

The veteran's private physicians, Dr. J.H.J. and Dr. L.M.K. 
submitted letters on behalf of the veteran in October 2002 
and September 2005 respectively.  The physicians stated that 
the veteran told them that in the later 1960s, while in pre-
Officers' Candidates' School ("OCS"), the veteran developed 
pneumonia on three separate occasions and was hospitalized 
each time.  The physicians indicated in the letters that the 
veteran had told them that his respiratory infections were a 
direct result of his in-service pneumonia.  Dr. L.M.K. stated 
that a September 2003 X-ray showed interstitial lung disease, 
but did not provide a nexus between the veteran's service and 
his current diagnosis.  Dr. J.H.J. said he could not state 
with certainty whether the veteran's current pulmonary 
illness resulted from the veteran's 16 weeks in pre-OCS 
because, he said, he did not have the veteran's records to 
review.  Dr. J.H.J. encouraged VA to consider the possibility 
of the veteran's recurrent pneumonias being a cause for some 
of the scarring in the veteran's lungs and therefore a 
contribution to some of his current pulmonary disease.  It is 
clear from the entirety of the examination reports that the 
physician was provided an unsubstantiated history of service 
incurrence.

The law provides in this regard that the mere transcription 
of medical history does not transform the information into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See Leshore v. Brown, 
8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  A subjectively held belief in the veteran's 
credibility is not competent medical evidence.  The law 
provides in this regard that the opinion of the physician 
that the veteran is truthful in his account is not 
necessarily probative as to the facts of the account.  Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); see also Jones 
(Stephen) v. West, 12 Vet. App. 383 (1999); (where a veteran 
with service-connected PTSD sought service connection for the 
residuals of a broken leg, sustained in a motorcycle 
accident.  His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness.  However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn.  The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence.  Id. at 386).

Although Dr. J.H.J. seems to have stopped short of providing 
an outright medical opinion regarding the cause of the 
veteran's lung condition, it should nonetheless be stated 
that while a physician is competent to render medical 
opinions, such competence does not extend to the factual 
underpinnings of the opinion.  See, e.g., Swann, supra.; 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is 
not bound to accept a physician's opinion when it is based 
exclusively on the recitations of a claimant).  Thus, given 
the absence of any competent evidence supporting the 


veteran's contention that he sustained residuals of pneumonia 
during service, Dr. J.H.J.'s observations are not 
substantiated by the evidence of record.

The veteran's SMRs from this period of service, 1967-1968, 
are of record.  Although there are records for medical 
treatment of other kind, there is no record of the veteran 
ever being treated for pneumonia at Fort Dix.  In fact, the 
veteran's September 1968 military separation examination 
indicates the veteran's lungs were normal, as confirmed by a 
simultaneously clear chest x-ray.  The veteran also signed a 
statement that he was in good health.  The SMRs from the 
veteran's earlier period of service could not be considered; 
however, the veteran is not alleging he experienced illness 
prior to this time.  

The veteran also submitted statements by two individuals who 
claim to have witnessed the veteran's health prior to service 
and after service and attested to his lung troubles post-
service.  While these statements are presumed credible, they 
are not competent as to (1) the existence of in-service lung 
symptoms, and; (2) any nexus between such symptoms and any 
asserted present disorder.  The Court of Veterans' Appeals 
has held that lay individuals may testify about the 
historical manifestations of a disease or injury based on 
personal knowledge, but they lack the expertise necessary to 
provide evidence which requires medical knowledge.  For this 
reason, the lay statements cannot provide evidence of a 
diagnostic nature.  Espiritu v. Derwinski, 2 Vet. App. 458 
(1993).  

The Board finds, by a preponderance of the evidence, that the 
veteran's claimed lung condition is not related to event(s) 
in-service.  In reaching this decision, the Board has 
considered the "benefit-of-the-doubt doctrine;" however, as 
the preponderance of the evidence is against the claim, the 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  


Residuals Left Eye Injury

The veteran claims he injured his left eye during a football 
game in-service in 1958.  The preponderance of the evidence 
is against the claim and it shall be denied.  

The veteran was afforded a VA eye examination in December 
2000 in connection with his claim for service connection for 
residuals of a left eye injury.  The VA examiner diagnosed 
the veteran with cataracts in both eyes and suspected 
glaucoma with suggestive macular changes in the left eye.  
There is, however, no nexus to military service as is 
required for service connection.

The Board refers to the veteran's SMRs from his second period 
of service (May 1967-September 1968) when the veteran 
described his health as "good" and his response to specific 
inquiries when he denied then having or ever having had eye 
trouble.  

It cannot be doubted that the veteran's pre-entrance physical 
examination conducted prior to his acceptance for ultimate 
training for the rigorous Officer Candidate training is 
highly probative of the question as to whether the veteran 
had any vision disorder, or prior incidents of trauma to his 
eye as he presently alleges.  On his military separation 
examination, he also denied having any injury other than 
those already noted and the assigned physician, (J.P.M, M.D.) 
noted that there were "no [undecipherable] or injuries."  

To receive service connection for a current disability, an 
opinion as to medical etiology, based on competent medical 
evidence, must link the current condition to military 
service.  "Competent medical evidence" means, in part, 
evidence that is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a) 
(2006).  The record is devoid of any such medical opinion 
providing a nexus between the veteran's current disability 
and his active military service.  

The preponderance of the evidence shows the veteran's claimed 
left eye injury is not related to event(s) in-service.  The 
"benefit-of-the-doubt doctrine" has been considered; 
however, as the preponderance of the evidence is against the 
claim, the doctrine does not apply.  See 38 U.S.C.A. § 
5107(b). 


ORDER

Service connection for left ear hearing loss is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.

Service connection for a lung condition is denied.

Service connection for right ear hearing loss is denied. 

Service connection for residuals of a left eye injury is 
denied.


REMAND

It is now well-settled law that despite the specific theories 
of entitlement to benefits raised by a claimant, VA must 
ascertain whether there is any basis (e.g., direct, 
presumptive or secondary) to indicate that the claimed 
disorders were incurred by any incident of military service.  
Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (Both for the 
general proposition that in claims involving presumptive 
service connection, the Board must also examine the evidence 
of record to ascertain if there is any other basis upon which 
to develop or grant the claim, including direct service 
connection) see Bingham v. Principi, 421 F.3d 1346 (Fed.Cir. 
2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 
(2006).        

Here, the Board has determined that additional evidentiary 
development is necessary as to the claims of service 
connection for the residuals of injuries to the left knee, 
neck and back.  Although the veteran has specifically 
asserted that service connection for the disorders is 
warranted on a direct basis, the record also suggests 
consideration of the issue as to whether secondary service 
connection, as well as that under Allen v. Brown, 7 Vet.App. 
439 (1995) may be granted; the latter holding that the term 
"disability" as used in relevant VA statutes and regulations 
refers to impairment of earning capacity, and that such 
definition of disability mandates that any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, shall be 
compensated.  Allen, 7 Vet.App. at 448.   

The veteran has submitted an opinion from a non-VA physician, 
Dr. J.H.J. who has opined that the veteran's service-
connected right knee is causing significant lumbar and 
cervical back disease and an altered gait and possibly 
contributed to the worsening of his left knee condition.  
Although the veteran underwent a VA examination in February 
2005, the examiner did not comment in detail as to whether 
the service-connected right knee disorder caused or 
contributed to the present left knee, neck and low back 
disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC will ascertain if the 
veteran has received any VA, non-VA, or 
other medical treatment for the 
disorder(s) at issue that is not 
evidenced by the current record.  The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The RO should then obtain these 
records and associate them with the 
claims folder.  

2.  The veteran should be scheduled for 
both any necessary orthopedic and/or 
neurologic VA examinations to ascertain 
whether the veteran's service-connected 
right knee disorder caused or contributed 
to the development of left knee, low 
back, and cervical disorders.  The 
examiners must provide a detailed medical 
opinion regarding the relationship 
between veteran's diagnosed right knee 
injury and the above-identified injuries. 
All necessary neurological tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail. The entire claims file, and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
in conjunction with the examination, who 
should acknowledge such receipt and 
review in any report generated as a 
result of this remand. 

3.  The RO/AMC should take such 
additional development action as it deems 
proper with respect to the claims, 
including the conduct of any other 
appropriate VA examinations, and follow 
any applicable regulations and directives 
implementing the provisions of the VCAA 
as to its notice and development.  
Following such development, the RO/AMC 
should review and readjudicate the claims 
on the basis of direct, secondary and 
Allen theories of entitlement to service-
connected compensation.  See 38 C.F.R. § 
4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO/AMC shall issue the veteran a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
 
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Such evidence may include substantiating evidence, argument 
or other comment on any theory of entitlement to service 
connection as detailed above.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


